Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 7-12, 14-17, 28-29, 33-36, 43, 45 ,46, and 54 are pending. Claims 37-38, 47, 58 are canceled. Claims 2-6, 13, 18-27, 30-32, 39-42,44, 48-53, 55-57 and 59-67 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I and species A Sub-Species A2 in the reply filed on 02/28/2022 is acknowledged.
However, Applicant has made a preliminary amendment to the claims which has changed the limitations. As Applicant has made election based on Species A Sub-Species A2, the following claims will be withdraw as being directed to a non-elected species:
Upon review and examination, claim 2 is understood to be directed to mode transition locations of Species B. Applicant has elected Species A: Rentable items and subspecies A2: rentable vehicles. Claim 2 is not categorized under Species A, Subspecies A2 because it recites providing the user with a suggested mode transition location. Accordingly claim 2 will be withdrawn as being directed to a non-elected species. 
Upon review and examination, claims 31-32 are understood to be directed to mode transition locations of Species B Subspecies B1. Applicant has elected Species A: Rentable items and subspecies A2: rentable vehicles. Claims 31-32 are not categorized under Species A, Subspecies A2 because they recite ranking/rating/scoring mode transition location and their purveyors. Accordingly claims 31-32 will be withdrawn as being directed to a non-elected species. 
This restriction is made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 7-12, 14-17, 28-29, 33-36, 43,45,46, and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claim 54 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
... store information about one or more mode transition locations at which a user transfers between a first mode of transportation and a second mode of transportation, the first mode of transportation comprising a personal motorized highway transportation vehicle and the second mode of transportation comprising a personal roadway transportation vehicle; and 
provide to the user ... information about the one or more mode transition locations, 
... store, in association with a mode transition location, information on one or more rentable items available to be rented by the user at the mode transition location. 

The limitations of Claim 54 recites:
A multi-modal travel method, the method comprising: 
storing information ... about one or more mode transition locations at which a user transfers between a first mode of transportation and a second mode of transportation, the first mode of transportation comprising a personal motorized highway transportation vehicle and the second mode of transportation comprising a personal roadway transportation vehicle, and providing information ... to the user ... about the one or more mode transition locations, 
... store, in association with a mode transition location, information on one or more rentable items available to be rented by the user at the mode transition location. 

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as providing information about locations where a user can rent vehicles to complete a last mile of their journey. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
A system for multi-modal travel, the system comprising: an app on a server configured to ...
an app on a user device 
Claim 54: 
An app on a server
User device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 7-12, 14-17, 28-29, 33-36, 43,45,46 further limit abstract idea recited in Claims 1. 
The following limitations further limit the abstract idea as explained above:
Claim 7: wherein the one or more rentable items comprises the personal roadway transportation vehicle.  
Claim 8: wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to a location based on geography.  
Claim 9: wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to one of the one or more mode transition locations.  
Claim 10: wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to the mode transition location where the rental occurred.  
Claim 11: wherein the app on the user device is further configured to receive user input to rent the personal roadway transportation vehicle at the mode transition location.  
Claim 12: wherein the personal roadway transportation vehicle comprises a bicycle or scooter.
Claim 14: to receive user input to rent the personal roadway transportation vehicle at the mode transition location, from the purveyor of the mode transition location.  
Claim 15: store for each mode transition location among the plurality of mode transition locations, at least one of: 
a location of the mode transition location, 
a layout of the mode transition location, a type of facility at the mode transition location, 
financial information for the purveyor, 
types of rentable items available, cost to rent the rentable items, 
availability of the rentable items according to date and time, 
description of the rentable items, 
limitations regarding rentals of the rentable items, 
user access to the mode transition location, 
laws governing the use of the rentable items, and 
rules and regulations for users enforced by the purveyor of the mode transition location.  
Claim 16: store information about the user, the information about the user comprising at least one of 
requirements and preferences for modes of the personal roadway transportation vehicle,
travel distance on different types of personal roadway transportation vehicles,
level of difficulty for travel on different types of personal roadway transportation vehicles, 
maximum price, price vs. time priority, 
identifying attributes of the personal motorized highway transportation vehicle, 
home address, 
work address, 
payment information, 
mobile phone number, 
email address, 
comments regarding mode transition location used, rating and 
ranking of a mode transition location used, and 
ranking by the user of at least one of the user preferences and the user requirements.  
Claim 17: for receiving payment information of the user for rental of one or more of the rentable items, ... to process payment of the rental of the one or more of the rentable items based on the payment information.
Claim 28: wherein the personal roadway transportation vehicle further comprises a lock, or other use prevention means, which prevents use of the personal roadway transportation vehicle, ... to provide for the locking or unlocking of the lock or other use prevention means thereby controlling usage of the personal roadway transportation vehicle.  
Claim 29: wherein the app on the user device is configured for locking or unlocking of the lock, or other use prevention means, ... with at least one of the personal roadway transportation vehicle or the app on the server.
Claim 34: store information on a reservation by the user for the one or more rentable items for a rental at a future time.  
Claim 35: receive user input to reserve the one or more rentable items.  
Claim 36: provide advertising to the user, the advertising including advertising of a purveyor of the mode transition location.
Claim 43: wherein the personal roadway transportation vehicle is configured to send and receive communications ...  
Claim 45: receive information regarding one or more of a location, an identity, or other attributes of one or more personal roadway transportation vehicles.  
Claim 46: when the personal roadway transportation vehicle is partially or fully powered by an electric motor and a battery, the range or battery life of the personal roadway transportation vehicle.


Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 17: 
user interface
Claim 29:
Wireless communication
Claim 33
user device consists of a mobile phone, a desktop computer, a notebook computer, a tablet computer, or another electronic device configured to receive input by the user.  
The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 7, 11-12, 14-17, 28, 33-35 and 54 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dietrich (US2017/0213273A1).

Claim 1: Dietrich teaches A system for multi-modal travel, (Dietrich, Par. 0026) the system comprising: 

	Dietrich, in par. 0026, teaches a system and method for recommending transportation including multi modal transportation options.

an app on a server configured to store information about one or more mode transition locations at which a user transfers between a first mode of transportation and a second mode of transportation, (Dietrich, Par. 0020-0022; par. 0042-0044)

Dietrich, in par. 0020-0022, teaches a mobility assistant device executing a mobility assistant application through a processor in communication with information sources including servers.
Dietrich, in par. 0042 teaches a travel itinerary that includes a plurality of transportation modes and can be referred to as a multimodal route. For example, a combination of bike and train may be determined upon by the analyzer module (i.e. first mode of transportation and second mode of transportation). The analyzer module defines a start and end point for each mode (i.e mode transition location). Dietrich, in par. 0044, also teaches that the possible transportation modes are machine 

the first mode of transportation comprising a personal motorized highway transportation vehicle and the second mode of transportation comprising a personal roadway transportation vehicle; (Dietrich, par. 0042 and 0039) and

Dietrich, in par. 0042, teaches a travel itinerary that includes a plurality of transportation modes and can be referred to as a multimodal route. 
Dietrich, in par. 0039, teaches that transportation modes can include private buses/rideshare/vehicle rentals (i.e. personal motorized highway transportation vehicle) and bikes (i.e personal roadway transportation vehicle)

an app on a user device configured to provide to the user of the user device information about the one or more mode transition locations, (Dietrich, Par. 0046)

Dietrich, in par. 0046, teaches that the output module displays an indication of the start time an location for each transport mode.

wherein, the app on the server is further configured to store, in association with a mode transition location, information on one or more rentable items available to be rented by the user at the mode transition location. (Dietrich, Par. 0024)

Dietrich, in par. 0024, teaches a rental vehicle and rental bike server to provide data for rentals.

Claim 7: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the one or more rentable items comprises the personal roadway transportation vehicle.  (Dietrich, Par. 0024: bike rentals)

Claim 11: Dietrich teaches The system of claim 7, Dietrich also teaches wherein the app on the user device is further configured to receive user input to rent the personal roadway transportation vehicle at the mode transition location.  (Dietrich, Par. 0039)

Dietrich, in Par. 0039, teaches that a user can make preferences through a preference module for a transportation mode. Possible transportation modes include vehicle rentals and bike rentals.

Claim 12: Dietrich teaches The system of claim 11, Dietrich also teaches wherein the personal roadway transportation vehicle comprises a bicycle or scooter. (Dietrich, Par. 0039: bike rentals)

Claim 14: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the app on the user device is further configured to receive user input to rent the personal roadway transportation vehicle at the mode transition location, from the purveyor of the mode transition location.   (Dietrich, Par. 0039 0047)

Dietrich, in Par. 0039, teaches that a user can make preferences through a preference module for a transportation mode. Possible transportation modes include vehicle rentals and bike rentals.
Dietrich, in Par. 0047, teaches that any payment that is required can be made (i.e. from the purveyor).

Claim 15: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the app on the server is further configured to store for each mode transition location among the plurality of mode transition locations, at least one of: 
a location of the mode transition location, 
a layout of the mode transition location, a type of facility at the mode transition location, 
financial information for the purveyor, 
types of rentable items available, (Dietrich, Par. 0039: vehicle rentals, bike rentals)
cost to rent the rentable items, 
availability of the rentable items according to date and time, 
description of the rentable items, 
limitations regarding rentals of the rentable items, 
user access to the mode transition location, 
laws governing the use of the rentable items, and 
rules and regulations for users enforced by the purveyor of the mode transition location.  

Claim 16: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the app on the server is further configured to store information about the user, the information about the user comprising at least one of 
requirements and preferences for modes of the personal roadway transportation vehicle, (Dietrich, Par. 0039: excluding available transportation modes based on user preferences)
travel distance on different types of personal roadway transportation vehicles,
level of difficulty for travel on different types of personal roadway transportation vehicles, 
maximum price, price vs. time priority, 
identifying attributes of the personal motorized highway transportation vehicle, 
home address, 
work address, 
payment information, 
mobile phone number, 
email address, 
comments regarding mode transition location used, rating and 
ranking of a mode transition location used, and 
ranking by the user of at least one of the user preferences and the user requirements.  

Claim 17: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the app on the user device is further configured to provide a user interface for receiving payment information of the user for rental of one or more of the rentable items, and wherein the app on the server is further configured to process payment of the rental of the one or more of the rentable items based on the payment information. (Dietrich, par. 0047 0058)

	Dietrich, Par. 0047 and 0058, teaches that the execution module manages transactional aspects of a selected itinerary including payment required for vehicle rentals.

Claim 28: Dietrich teaches The system of claim 7, Dietrich also teaches wherein the personal roadway transportation vehicle further comprises a lock, or other use prevention means, which prevents use of the personal roadway transportation vehicle, and wherein the app on the user device is further configured to provide for the locking or unlocking of the lock or other use prevention means thereby controlling usage of the personal roadway transportation vehicle.  (Dietrich, par. 0058)



Claim 33: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the user device consists of a mobile phone, a desktop computer, a notebook computer, a tablet computer, or another electronic device configured to receive input by the user.  (Dietrich, Par. 0020: mobility assistant device can be a smart phone)

Claim 34: Dietrich teaches The system of claim 1, Dietrich also teaches wherein the app on the server is further configured to store information on a reservation by the user for the one or more rentable items for a rental at a future time.  (Dietrich, par. 0047 and 0058; Par. 0054)

	Dietrich, Par. 0047 and 0058, teaches that the execution module manages reservations and payment for rentals. Dietrich, Par. 0054, teaches that the transportation modality module includes information about transportation that is available to hire or rent.

Claim 35: Dietrich teaches The system of claim 34, Dietrich also teaches wherein the app on the user device is further configured to receive user input to reserve the one or more rentable items.  (Dietrich, par. 0047 and 0058)
Dietrich, Par. 0047 and 0058, teaches that the execution module manages reservations and payment for rentals.

Claim 54
. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 29, 36, 43,45,46 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US2017/0213273A1) and in further view of Moravick (US20160311334A1).

Claim 8: Dietrich teaches The system of claim 7, Dietrich does not teach but Moravick teaches wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to a location based on geography.  (Moravick, Par. 004, 0043, 0049)
	
	Moravick, in Par. 0049, teaches that when use is completed the user can locate the most convenient charging hub location to return the vehicle.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the renting of vehicles of Dietrich to include returning the vehicle based on geography, as taught by Moravick in order to provide the most convenient location to return the vehicle. (Moravick, Par. 0049)


Claim 9: Dietrich teaches The system of claim 7, Dietrich does not teach but Moravick teaches wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to one of the one or more mode transition locations. (Moravick, Par. 0004 and 0043-0044)

	Moravick, in Par. 0004 and 0043-0044, teaches that a user can return the vehicle to a remote satellite location.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the renting of vehicles of Dietrich to include returning the vehicle to another location, as taught by Moravick in order to provide the most convenient location to return the vehicle. (Moravick, Par. 0049)

Claim 10: Dietrich teaches The system of claim 7, Dietrich does not teach but Moravick teaches wherein at the termination of a rental of the personal roadway transportation vehicle, the personal roadway transportation vehicle is returned to the mode transition location where the rental occurred. (Moravick, Par. 0004 and 0043-0044)

Moravick, in Par. 0004 and 0043-0044, teaches that a user can return the vehicle to the same location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the renting of vehicles of Dietrich to include returning the vehicle to the 

Claim 29: Dietrich teaches The system of claim 28, 
While Dietrich teaches the unlocking of a personal roadway vehicle it does not teach but Moravick teaches wherein the app on the user device is configured for locking or unlocking of the lock, or other use prevention means, by wireless communication with at least one of the personal roadway transportation vehicle or the app on the server. (Moravick, Par. 0041)

Moravick, in Par. 0041, teaches that a user can unlock a vehicle with a digital key or code by a user’s mobile device.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the electronic unlocking of a bike of Dietrich to include unlocking by wireless communication as taught by Moravick in order to only allow unlocking of electric bikes/scooters that have a full charge (Moravick, abstract)

Claim 36: Dietrich teaches The system of claim 1, further comprising advertising, wherein the app on the user device is configured to provide advertising to the user, the advertising including advertising of a purveyor of the mode transition location. (Moravick, Par. 0051)

Moravick, in Par. 0052, teaches that a company can invite employees to join the LEV ride sharing program and become Ebike share members.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the multimodal transportation application of Dietrich to include promotions 

Claim 43: Dietrich teaches The system of claim 1, wherein the personal roadway transportation vehicle is configured to send and receive communications with at least one of the app on the server, and the app on the user device, and an app on a purveyor's device.  (Moravick, Par. 0029)

Moravick, in Par. 0029, teaches that a controller is connected to the vehicles docked at the hub and monitors the charge level of the batteries in any BEV and also in communication with a user by use of an application running on a mobile device.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the multimodal transportation application of Dietrich to include the vehicle configured to send and receive communications with an as taught by Moravick in order to provide the battery charge level to the user (Moravick Par. 0029)

Claim 45: Dietrich and Moravick teach The system of claim 43 Moravick further teaches wherein at least one of the app on the user device, and the app on the server, and the app on the purveyor's device is configured to receive information regarding one or more of a location, an identity, or other attributes of one or more personal roadway transportation vehicles. (Moravick, Par. 0029)

Moravick, in Par. 0029, teaches that a controller is connected to the vehicles docked at the hub and monitors the charge level of the batteries (i.e. attribute) in any BEV and also in communication with a user by use of an application running on a mobile device.
	See above claim 43 for rationale to combine
Claim 46: Dietrich and Moravick teach The system of claim 43 Moravick further teaches wherein the communications may include, when the personal roadway transportation vehicle is partially or fully powered by an electric motor and a battery, the range or battery life of the personal roadway transportation vehicle.  (Moravick, Par. 0029)

Moravick, in Par. 0029, teaches that a controller is connected to the vehicles docked at the hub and monitors the charge level of the batteries (i.e. battery life) in any BEV and also in communication with a user by use of an application running on a mobile device.
See above claim 43 for rationale to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628